Judgment, Supreme Court, New York County (Alfred Kleiman, J., at Hinton and Mapp hearings; Clifford Scott, J., at further Hinton hearing, jury trial and sentence), rendered July 1, 1994, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 10 to 20 years, unanimously affirmed.
The court properly denied defendant’s challenge for cause to a prospective juror who, despite some confusion, assured the court that her experience as a crime victim would not affect her verdict (see, People v Pagan, 191 AD2d 651, lv denied 81 NY2d 1017).
The court properly closed the courtroom during the testi*350mony of the undercover officers, as they were actively engaged in ongoing undercover operations in the area of the instant arrest and had been threatened by drug dealers in the past (see, People v Lugo, 233 AD2d 197).
There is no need to address defendant’s claims concerning the admissibility of a statement that was not placed in evidence at defendant’s trial.
We do not perceive an abuse of sentencing discretion, given defendant’s lengthy record of drugs and violent crimes in New York and elsewhere. Concur—Sullivan, J. P., Nardelli, Mazzarelli and Andrias, JJ.